Citation Nr: 1221412	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  95-10 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased disability rating for a contusion of the musculocutaneous nerve of the left elbow, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased disability rating for residuals of a fracture of the right clavicle, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to February 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 1993 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which in pertinent part, denied the Veteran's claims for a rating in excess of 10 percent for residuals of a fracture of the right clavicle and for an increased (compensable) rating for a contusion of the musculocutaneous nerve of the left elbow ("left elbow contusion").  In a January 1995 rating decision, the RO assigned an increased rating of 10 percent for the Veteran's service-connected left elbow contusion, effective December 7, 1992 (the date that VA received this claim).  The Veteran continued his appeal for a higher rating.  In May 2007, the Board remanded the claims for additional development.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2007.

The May 2007 Board remand directed to the RO to issue a statement of the case regarding the Veteran's claim for an initial rating higher than 10 percent for a left knee disability as secondary to service-connected residuals of trauma to the right knee, upon confirmation from the veteran of his intent to pursue an appeal for a higher rating.  Following the issuance of a statement of the case the Veteran did not perfect an appeal of the issue by timely filing a substantive appeal.  Therefore, the issue is not within the Board's jurisdiction and will not be discussed in the remand below. 

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file.  Any further development or adjudication of this Veteran's case should take into account this paperless claims file.

The issue of whether benefits are warranted for disabilities of the cervical and lumbar spine has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Travel Board hearing transcript in August 2007.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  Although the Board regrets the additional delay in this long-standing appeal, it is constrained by the fact that proper adjudication of the Veteran's claims requires additional development. 

The Veteran asserts that his service-connected contusion of the musculocutaneous nerve of the left elbow and residuals of a fracture of the right clavicle are more disabling than currently evaluated. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's most recent VA examination to evaluate the service-connected left elbow condition was performed in September 2006, and it is approximately 6 years old.  Similarly, the record reflects that the Veteran's service-connected residuals of a fracture of the right clavicle were last examined approximately 5 years ago in August 2007.  During the hearing and in an October 2007 statement, the Veteran reported symptoms and impairment related to the disabilities which raises the question of whether a material change in the disabilities has occurred.  Accordingly, additional examinations are warranted at this time.  

Next, at the August 2007 personal hearing, the Veteran testified that he was awarded Social Security disability benefits in 2004.  As the Social Security decision and the records upon which that grant of benefits was based upon are not included in the claims folder and are relevant to the claims on appeal, those records should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Finally, it is appears that additional treatment records are outstanding.  At the August 2007 personal hearing the Veteran reported ongoing VA treatment for the disabilities currently on appeal.  A review of the claims file reflects that the most recent VA medical records are dated in November 2007.  To aid in adjudication, any subsequent VA medical records, to include records from the VAMC in Albany, New York, should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Similarly, testimony provided at the personal hearing suggests there may be outstanding private treatment records.  Accordingly, on remand, the Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the claims on appeal, to include medical records for treatment received at Saint Clare's Hospital.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to the claims for increased ratings for the musculocutaneous nerve of the left elbow and residuals of a fracture of the right clavicle, including treatment records from Saint Clare's Hospital.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain and associate with the records all medical records from the VAMC, located in Albany, New York.  All attempts to secure those records should be documented in the claims folder.  

3.  Obtain and associate with the claims file any Social Security disability determination(s) and the medical records underlying the determination(s). 

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After steps 1 to 3 are complete, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residuals of a fracture of the right clavicle.  The examiner should review the claims folder and should note that review in the report.  All tests and studies deemed necessary by the examiner should be conducted and all clinical findings reported in detail.  The examiner is asked to identify all current manifestations of residuals of a right clavicle fracture, to include dislocation, malunion or nonunion of the clavicle.  Discuss whether the Veteran's residuals of a fracture of the right clavicle impact his daily activities.  

5.  After steps 1 to 3 are complete, schedule the Veteran for a VA examination in order to ascertain the current nature and severity of his service-connected contusion of the musculocutaneous nerve of the left elbow.  The examiner should review the claims folder and should note that review in the report.  All necessary tests, including x-rays if indicated, should be conducted and the examiner should review the results of any testing prior to completion of the report.  Specifically, the VA examiner's opinion should address the following: 

a) Identify any neurological residuals associated with the Veteran's service-connected left elbow disability and identify any nerve(s) affected and describe any associated objective neurologic abnormalities including but not limited to, the presence of any mild, moderate, and moderately severe incomplete paralysis or neuritis of the affected nerve(s). 

b) Describe any related impairment of motor function, trophic changes, and sensory disturbance.  

c) To the extent possible, the neurological impairment from the service-connected left elbow disability should be distinguished from any other nonservice-connected neurological impairment of the left upper extremity.

d) Discuss whether the Veteran's left elbow disability impacts his daily activities.

6.  Then, readjudicate the claims.  If any claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


